Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-470                                                                  8/4/16

IN RE: LAURA HAWKINS STRACHAN,
                      Respondent.
Bar Registration No. 416662       DDN: 50-16

BEFORE:       Glickman, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                               (FILED - August 4, 2016)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction, see
Attorney Grievance Com’n of Maryland v. Strachan, 132 A.3d 291 (Md. 2016),
this court’s June 3, 2016, order directing respondent to show cause why the
functionally-equivalent discipline of an indefinite suspension should not be
imposed with reinstatement subject to a showing of fitness and with the right to
seek reinstatement after five years or reinstatement by the state of Maryland, the
statement of Disciplinary Counsel regarding reciprocal discipline, and it appearing
that respondent failed to file a response to the court’s show cause order but did file
her affidavit as required by D.C. Bar R. XI, §14 (g) on July 5, 2016, it is

       ORDERED that Laura Hawkins Strachan is hereby indefinitely suspended
with reinstatement conditioned on a showing of fitness, nunc pro tunc to July 5,
2016. Respondent may file for reinstatement after five years or after she is
reinstated to practice law in the state of Maryland, whichever occurs first. See In re
Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in
which the respondent does not participate).

                                     PER CURIAM